Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 1 of 13   PageID #: 1175




 LYONS, BRANDT, COOK & HIRAMATSU
 Bradford F. K. Bliss 3161-0
 1800 Davies Pacific Center
 841 Bishop Street
 Honolulu, Hawaii 96813
 Telephone: (808) 524-7030
 bbliss@lbchlaw.com

 LAW OFFICES OF IAN L. MATTOCH
 P. Kyle Smith       9533
 737 Bishop Street, Suite 1835
 Honolulu, Hawaii 96813
 Telephone: (808) 523-2451
 kyle@ianmattoch.law

 REVERE & ASSOCIATES LLLC
 Terrance M. Revere 5857
 970 N. Kalaheo Avenue, Suite A301
 Kailua, Hawaii 96734
 Telephone : (808) 791-9550
 terry@revereandassociates.com

 Counsel for Cara Barber

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 OHANA MILITARY                       CIVIL NO. 18-00042 KJM
 COMMUNITIES, LLC and FOREST
 CITY RESIDENTIAL                     DEFENDANT CARA BARBER’S
 MANAGEMENT, LLC,                     OPPOSITION TO OHANA MILITARY
                                      COMMUNITIES, LLC, AT AL’S EX
                      Plaintiffs,     PARTE MOTION TO SEAL
                                      EXHIBITS TO MOTION FOR
               vs.                    SUMMARY JUDGMENT [ECF 74];
                                      EXHIBITS 1-2; DECLARATION OF P.
 CARA BARBER,                         KYLE SMITH; CERTIFICATE OF
                                      SERVICE.
                      Defendant.
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 2 of 13               PageID #: 1176




     DEFENDANT CARA BARBER’S OPPOSITION TO OHANA MILITARY
        COMMUNITIES, LLC, AT AL’S EX PARTE MOTION TO SEAL
       EXHIBITS TO MOTION FOR SUMMARY JUDGMENT [ECF 74]

 I.       INTRODUCTION

          Ohana Military Communities, et al.’s (collectively “OMC”) Ex Parte Motion to

 Seal [ECF 74] seeks to restrict public access to information and documents that are

 already public and that are directly at issue in this litigation. Despite attaching both as

 exhibits to a dispositive motion against Barber, OMC wishes to prohibit the public from

 learning the amount of the parties’ February 2016 Settlement Agreement

 (“Agreement”) and from seeing OMC’s 2016 Settlement Memorandum. OMC claims

 this treatment is warranted because it “never would have settled” without an agreement

 to keep the settlement confidential,1 and because precise settlement amounts are

 frequently confidential.2 Neither argument, however, meets the “strong presumption”

 against sealing documents from the public, which requires a “compelling reason”

 supported by “specific factual findings.”3 Instead, the undisputed fact is that both the

 Settlement Memo and the settlement amount are already public because of the ongoing

 breach of the settlement by OMC through its partner and LLC member. Further,

 OMC’s defamation claim and Barber’s counterclaim expressly place the material terms

 of the Agreement at issue. Accordingly, because there is no compelling reason to restrict


 1
     Motion at 8.
 2
     Motion at 13.
 3
     Kamakana v. City and County of Honolulu, 447 F3d 1172, 1178-79 (9th Cir. 2006).


                                              2
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 3 of 13               PageID #: 1177




 documents and information that are already public and directly at issue in litigation,

 Barber respectfully requests this Court to deny OMC’s motion to seal.


 II.      LEGAL AUTHORITY

          OMC’s motion studiously avoids mention in their brief of the actual standard to

 seal judicial records and documents beyond claiming there is “compelling reason” to

 seal. As the Ninth Circuit explains, a “strong presumption” exists against sealing

 documents filed in court proceedings.4 This is based upon the common law right of

 public access to documents filed in connection with pretrial motions.5 This strong

 presumption may be overcome “only by an overriding right or interest based on

 findings that closure is essential to preserve higher values[.]”6 Further, the party

 seeking to seal all or part of a document in connection with a dispositive motion must

 articulate “compelling reasons” supported by specific factual findings.7 This is

 because it is more difficult to justify sealing documents that are used in court, or




 4
     Hagestad v. Tragesser, 49 F3d 1430, 1434 (9th Cir. 1995).
 5
  San Jose Mercury News, Inc. v. U.S. District Court – Northern District (San Jose), 187 F.3d
 1096, 1102 (9th Cir. 1999).
 6
  Oregonian Publishing Co. v. United States District Court (Oregon), 920 F.2d 1462, 1465 (9th
 Cir. 1990).
 7
     Kamakana, 447 F.3d at 1178-79.


                                                3
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 4 of 13                PageID #: 1178




 attached to a pleading or substantive motion, than to restrict documents exchanged in

 discovery and never used in court.8 As the Ninth Circuit in Kamakana cautions:

        We acknowledged explicitly in San Jose Mercury News, 187 F.3d at 1102, and
        later confirmed in Foltz, 331 F.3d at 1136, strong presumption of access
        to judicial records applies fully to dispositive pleadings, including
        motions for summary judgment and related attachments. We adopted
        this principle of disclosure because the resolution of a dispute on the merits,
        whether by trial or summary judgment, is at the heart of the interest in
        ensuring the “public’s understanding of the judicial process and of
        significant public events.” Valley Broadcasting, 798 F.2d at 1294; accord Foltz,
        331 F.3d at 1135–36 (noting that “ ‘summary judgment adjudicates
        substantive rights and serves as a substitute for trial’ ”) (quoting Rushford v.
        The New Yorker Magazine, 846 F.2d 249, 252 (4th Cir.1988)). Thus,
        “compelling reasons” must be shown to seal judicial records attached to a
        dispositive motion. Foltz, 331 F.3d at 1136. The “compelling reasons”
        standard is invoked even if the dispositive motion, or its attachments,
        were previously filed under seal or protective order. Id. (“[T]he
        presumption of access is not rebutted where ... documents subject to a
        protective order are filed under seal as attachments to a dispositive motion.
        The ... ‘compelling reasons’ standard continues to apply.”) (internal citations
        omitted).9


 III.     ARGUMENT

 A. OMC’s “Compelling Reasons” Ignore Factual Reality and the Central
    Focus of its Case and Barber’s Counterclaim

      1. Both the Settlement Amount and Settlement Memo are Already Public.

          Here, aside from claiming that Barber has engaged in an alleged “solicitation

 campaign,” the “compelling reason” proffered by OMC to seal the Settlement Memo


 8
  Confederated Tribes of Siletz Indians of Oregon v. Weyerhaeuser Co., 340 F Supp 2d 1118,
 1122 (D.C. Or. 2003). Id.
 9
     Kamakana, 447 F.3d at 1179 (emphasis added).


                                               4
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 5 of 13               PageID #: 1179




 and settlement amount is that it would not have settled without confidentiality and that

 settlements are frequently kept confidential.10 OMC also notes that the Agreement’s

 terms and amount were previously sealed in this litigation.11

          These arguments fail, however, for several reasons. First, simply because

 documents have been sealed previously does not meet the substantial burden to

 demonstrate a compelling reason when they are attached to a dispositive motion.12 More

 importantly, however, there is no reason to restrict public access, or burden the parties

 to file documents under seal, when the specific information and documents are already

 public and are directly at issue in this litigation. Indeed, the precise document and

 settlement amount that OMC seeks to restrict is still openly provided and available to



 10
      Motion at 8.
 11
   Id. at 7 (“This Court has similarly permitted an excerpt of the Settlement Agreement
 to be filed under seal.”).
 12
     Kamakana, 447 F.3d at 1179; see also Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
 1122, 1135–36 (9th Cir. 2003)(“There are good reasons to distinguish between
 dispositive and nondispositive motions. In Seattle Times, the Supreme Court noted that
 “[m]uch of the information that surfaces during pretrial discovery may be unrelated, or
 only tangentially related, to the underlying cause of action.” 467 U.S. at 33, 104 S.Ct.
 2199. The same cannot be said for materials attached to a summary judgment motion
 because “summary judgment adjudicates substantive rights and serves as a substitute
 for trial.” *1136 Rushford v. The New Yorker Magazine, 846 F.2d 249, 252 (4th Cir.1988).
 As the Fourth Circuit held in Rushford, “once the [sealed discovery] documents are made
 part of a dispositive motion [e.g., a summary judgment motion ruled upon by the court]
 ... they lose their status of being raw fruits of discovery,” and no longer enjoy protected
 status “without some overriding interests in favor of keeping the discovery documents
 under seal.” Id. at 252.”).



                                             5
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 6 of 13                    PageID #: 1180




 the            public           through              OMC’s              “partner”             at:

 https://foiaonline.gov/foiaonline/action/public/submissionDetails?trackingNumber

 =DON-USMC-2018-004204&type=request. If one goes to this public link and

 downloads “RDT.Schneyer Part 2,” any member of the public can review OMC’s

 Settlement Memo and learn the “precise settlement amount.”13 Rather than confront

 the fact that its LLC partner has publicly disclosed the parties’ settlement, OMC instead

 blames Barber while asking Barber and the Court to ignore reality and undertake the

 substantial burden and delay associated with sealing documents, pleadings, and

 arguments. This result is not justified and OMC’s motion should be denied for failure

 to meet the clear standard required under Ninth Circuit precedent.

       2. OMC’s Complaint and Barber’s Counterclaim Place the Agreement
          Directly at Issue.

          OMC’s stated justifications also fail because OMC’s complaint and Barber’s

 counterclaim place the material provisions of the Agreement at issue. Importantly,

 more provisions than just confidentiality are implicated by OMC’s lawsuit. For example,

 OMC alleges that Barber has engaged in “defamation” by continuing to publicly address

 pesticide contamination at MCBH on Facebook and elsewhere following the parties’

 settlement. OMC fails to note, however, that Barber negotiated special protections

 within the Settlement that allow her to continue to engage with the public about contamination at


 13
      See Excerpt of FOIA Production, RDT.Schneyer Part 2, attached hereto as Exhibit
 1.


                                                6
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 7 of 13                PageID #: 1181




 MCBH.14 OMC’s claim that only the confidentiality provision of the Agreement is

 implicated by this lawsuit is therefore simply untrue. Additionally, as OMC admits,

 Barber’s counterclaim addresses OMC’s failure to protect the confidentiality of the

 settlement. The relevancy of the information and documents at issue militates against

 the sealing of records.15 It should also be pointed out that OMC’s repeated allegation

 that secrecy is necessary because of an alleged “solicitation campaign” fails because

 “[u]nsupported hypothesis or conjecture” about speculative harm is not enough.16

          Therefore, both to defend herself from OMC’s attacks and to prosecute her

 Counterclaim, Barber must be able to freely use the Agreement without the unnecessary

 cost and restriction of sealing depositions, motions, and hearings. OMC’s motion must

 therefore be denied.

       3. OMC Should Not Be Allowed to Seal the Terms of the Agreement In
          Court When Its Counsel and Partner Flaunt Confidentiality in Public.

          Finally, it is neither fair nor appropriate for OMC to ask to seal documents and

 information from the public (that are already public) and to expect Barber and the Court

 to undertake the burden of sealing hearings and documents, when its own counsel and

 LLC partner ignore confidentiality. For example, despite bringing incredibly expensive



 14
   See February 2016 Settlement Agreement, attached to OMC’s Ex Parte Motion at Seal
 as Exhibit 2 In Support of Separate Concise Statement of Facts at ¶7.
 15
   Confederated Tribes of Siletz Indians, supra, 240 F Supp 2d at 1123; see also Ctr. for Auto
 Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097–98 (9th Cir. 2016).
 16
      Kamakana, 447 F.3d at 1179.


                                              7
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 8 of 13             PageID #: 1182




 and protracted proceedings against Barber for telling a friend she settled for “an

 undisclosed amount,” OMC’s own counsel states in unsealed hearings and documents

 that Barber settled for “an amount.” For instance, after the Court warned the parties

 that the transcript was not sealed during hearing on OMC’s motion to dismiss, OMC’s

 counsel claimed he was “[n]ot sure what's alleged to have been disclosed either. Is it

 the settlement amount? Is it that the actual settlement agreement was transmitted?

 We certainly aren't aware of any transmittal that's occurred to the Navy.”17 Similarly,

 OMC’s ex parte brief acknowledges that OMC settled with Barber and other military

 families for some “amount.” While these references to “amount” seem innocuous –

 and Barber agrees they are – the fact of the matter is that OMC filed a motion to enjoin

 Barber that cost her years of time and hundreds of thousands of dollars for saying the

 same words that OMC’s counsel and partner use now openly. It is therefore exceedingly

 disingenuous for OMC to allege that Barber’s alleged breach of confidentiality has

 harmed OMC while the conduct of its counsel and partner are overlooked.


 IV.   CONCLUSION

       For the above reasons, OMC’s motion provides no compelling reason nor

 specific factual basis to justify restricting any part of the parties’ Agreement or OMC’s

 Settlement Memo from the public. Instead, the undisputed facts are that: a) the precise


 17
   Transcript of Hearing on Motion to Dismiss, attached hereto as Exhibit 2, at 5:12-
 16.


                                            8
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 9 of 13          PageID #: 1183




 settlement amount is already public; b) OMC’s Settlement Amount is public; and c) the

 material terms of the Agreement are at issue within OMC’s complaint and Barber’s

 counterclaim. Accordingly, Barber respectfully requests this Court to deny OMC’s

 motion.

       DATED: Honolulu, Hawaii, January 30, 2019.




                                              P. KYLE SMITH
                                              TERRANCE M. REVERE
                                              BRAD BLISS




                                          9
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 10 of 13            PageID #: 1184




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 OHANA MILITARY COMMUNITIES, ) CIVIL NO. 18-00042 KJM
 LLC and FOREST CITY RESIDENTIAL )
 MANAGEMENT, LLC,                ) DECLARATION OF KYLE SMITH
                                 )
                Plaintiffs,      )
                                 )
           vs.                   )
                                 )
 CARA BARBER,                    )
                                 )
                Defendant.       )
                                 )

                       DECLARATION OF KYLE SMITH

 I, P. KYLE SMITH, declare under penalty of law that the following is true and correct

 to the best of my knowledge and belief:

       1.     I am an attorney in the Law Offices of Ian Mattoch, over the age of
              eighteen, licensed to practice law before the courts of the State of Hawaii,
              and competent to testify to the matters herein.

       2.     Attached hereto as a true and correct copies of documents found and
              produced from the following website:

       https://foiaonline.gov/foiaonline/action/public/submissionDetails?trackingN
       umber=DON-USMC-2018-004204&type=request.

       3.     Upon information and belief, these documents were made available to the
              public by Plaintiff Ohana Military Communities, LLC’s partner/LLC
              member, which is the Department of the Navy.
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 11 of 13            PageID #: 1185




       4.    Attached hereto as Exhibit 2 is a true and correct transcript of the Court’s
             hearing on OMC’s Motion to Dismiss filed in this litigation.

       I declare under penalty of perjury that the foregoing is true and correct.


 DATED: Kailua, Hawaii, this 30th day of January 2019.



                                               P. KYLE SMITH




                                           2
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 12 of 13          PageID #: 1186




              IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 CARA BARBER, MELISSA JONES,      )            CIVIL NO. 14-00217 HG-KSC
 MELISSA STREETER, KATIE          )
 ECKROTH, BOB BARBER, TIM         )            CERTIFICATE OF SERVICE
 JONES, and RYAN ECKROTH On       )
 Behalf of Themselves and All Others
                                  )
 Similarly Situated,              )
                                  )
                Class Plaintiffs, )
                                  )
           vs.                    )
                                  )
 OHANA MILITARY COMMUNITIES, )
 LLC, FOREST CITY RESIDENTIAL )
 MANAGEMENT, INC.; and DOE        )
 DEFENDANTS 1-10,                 )
                                  )
                Defendants.       )
                                  )
                                  )

                             CERTIFICATE OF SERVICE

              I hereby certify that on January 30, 2019 and by the methods of service

 noted below, a true and correct copy of the foregoing was duly served on the following

 at their last known addresses:

  Served Electronically through CM/ECF:               E-mail address

  BRADFORD F. K. BLISS 3161-0                         bbliss@lbchlaw.com
  1800 Davies Pacific Center
  841 Bishop Street
  Honolulu, Hawaii 96813
Case 1:18-cv-00042-KJM Document 78 Filed 01/30/19 Page 13 of 13   PageID #: 1187




  TERRANCE M. REVERE, ESQ.
  Pali Palms Plaza                               terry@revereandassociates.com
  970 N. Kalaheo Avenue, #A301
  Kailua, Hawaii 96734
         Attorneys for Plaintiff

  RANDALL C. WHATOFF, ESQ.                       rwhatoff@cfhawaii.com
  Cox & Fricke, LLLP
  800 Bethel Street, Suite 600
  Honolulu, Hawaii 96813

  LISA MUNGER, ESQ.                              lmunger@goodsill.com
  CHRISTINE A. TERADA, ESQ.                      cterada@goodsill.com
  Goodsill Anderson Quinn & Stifel
  999 Bishop Street, #1600
  Honolulu, Hawaii 96813
        Attorneys for Defendants

 DATED: Honolulu, Hawaii, January 30, 2019.



                                           P. KYLE SMITH
                                           TERRANCE M. REVERE
                                           BRADFORD BLISS




                                       2
